Supreme Court

                                                           No. 2014-15-Appeal.
                                                           (PM 12-4837)


         City of Cranston               :

                v.                      :

International Brotherhood of Police     :
        Officers, Local 301.




          NOTICE: This opinion is subject to formal revision before
          publication in the Rhode Island Reporter. Readers are requested to
          notify the Opinion Analyst, Supreme Court of Rhode Island,
          250 Benefit Street, Providence, Rhode Island 02903, at Telephone
          222-3258 of any typographical or other formal errors in order that
          corrections may be made before the opinion is published.
                                                                     Supreme Court

                                                                     No. 2014-15-Appeal.
                                                                     (PM 12-4837)


                 City of Cranston                :

                        v.                       :

    International Brotherhood of Police          :
            Officers, Local 301.


                 Present: Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.


                                            OPINION

       Justice Goldberg, for the Court. This case came before the Supreme Court on April 29,

2015, on appeal by International Brotherhood of Police Officers, Local 301 (union), from a

Superior Court order granting the City of Cranston’s (city) motion to vacate an arbitration award

in the union’s favor. The union asserts that the Superior Court justice erred in vacating the

award and that the judgment should be vacated and the arbitration award confirmed. For the

following reasons, we affirm the judgment of the Superior Court.

                                           Facts and Travel

       The material facts in this case are not in dispute. On August 20, 1990, Officer Tori-Lynn

Heaton (Officer Heaton) was hired as a civilian dispatcher for the city. On June 6, 1994, Officer

Heaton became a police officer. In 1995, approximately one year after she was hired as a police

officer, Officer Heaton opted out of the city’s pension system and into the State of Rhode

Island’s pension system—the Municipal Employee Retirement System (MERS). The parameters

and specifics relating to MERS were codified by the Rhode Island General Assembly in G.L.

1956 title 45.

                                                  -1-
         In 2009, Officer Heaton contacted the city, contending that she was eligible to retire on

February 21, 2010, in accordance with the “round-up rule” in section 24.4 of the collective

bargaining agreement (CBA). 1 The so called round-up rule allowed for “[a]ny year in which a[n

officer] completes over six (6) months of service [to] be credited with a complete year of

credited service.” Id. Accordingly, for pension purposes, this rule would allow an officer to retire

with a full twenty years of service credit with only nineteen years, six months, and one day of

service. On June 11, 2009, the Employees’ Retirement System of Rhode Island (ERSRI) advised

the city that, under G.L. 1956 § 45-21.2-5(8), 2 Officer Heaton was not entitled to credit for

twenty years of service after completing only nineteen years, six months, and one day of

service. 3 The city subsequently notified the union that Officer Heaton was not eligible to retire

and receive her full twenty-year pension benefit pursuant to the round-up rule.

         On September 9, 2009, Officer Heaton filed a grievance with the city seeking “[t]o be

made whole in every way, but not limited to; being allowed to retire from the Cranston Police

Department at 19 years, 6 months, plus one day * * * with [her] full 20 year pension * * *.”

Officer Heaton alleged that she was entitled to the credit in accordance with the round-up rule, as

specified in the CBA and a memorandum of agreement (MOA) dated July 26, 2000, and entered

into between the city and the union. The city denied the grievance on the basis that ERSRI “is

1
  Officer Heaton was the first officer who opted into MERS and sought to take advantage of the
round-up rule.
2
    General Laws 1956 § 45-21.2-5(8), as amended by P.L. 2007, ch. 482, § 2 states the following:
                 “Any member of the Cranston police department hired after July 1, 1995,
         or any member of the Cranston police department with five (5) years or less of
         service effective July 1, 1995, may retire pursuant to this subdivision upon written
         application to the board * * * provided, that the member at the specified time for
         retirement has earned a service retirement allowance of fifty percent (50%) of
         final compensation for at least twenty (20) years service * * *.”
3
    ERSRI administers municipal pensions under MERS.
                                                -2-
governed by [t]itles 36 and 45 of the Rhode Island General Laws * * *, and, as such,

supersede[s] any local ordinances and/or memorandums.” Specifically, § 45-21.2-22(1)—which

governs the years of service necessary to retire under MERS—states that “[a]ny member may

retire pursuant to this section upon his or her written application to the board stating * * * [he or

she] has completed at least twenty (20) years of total service * * *.” The city determined that,

according to state law, Officer Heaton must complete the full twenty years of service to be

eligible for her pension.

       Although she pursued her grievance all the way to arbitration, Officer Heaton nonetheless

elected to serve the full twenty years rather than risk any adverse consequences to her pension.

As a result, she deferred her retirement until August 20, 2010. At the arbitration hearing, the

issue in dispute was framed as follows: “Did the City violate the [CBA] when it refused to credit

[Officer] Heaton with a year of service for pension purposes, notwithstanding that she had not

completed a full year of service for the period immediately preceding the requested retirement?” 4

The union asserted that the contractual agreement between the parties was clear and

unambiguous and that the benefits in the city’s pension system—which included the round-up

rule—had been promised to the employees who opted into the state’s pension system (MERS),

and were promised again in subsequent agreements. The union pointed to three sources that

purportedly transferred the city’s pension benefit plan to MERS, while specifically preserving




4
 At oral argument, the parties were at a loss as to explain whether a remedy had been requested,
and if not, why not.


                                                -3-
the round-up rule: the CBA, 5 the MOA, 6 and a Cranston City Ordinance. 7 In response, the city

asserted that the “failure to include [the round-up] rule in the special [s]tate statute[ 8] authorizing

the City to participate in MERS is fatal to the Union’s case” because, according to the city, “[i]n

the absence of such a rule in the special legislation, the remaining provisions of the [s]tate

5
  The relevant portion of section 24.4 of the CBA states: “Vested members shall in both plans
earn a pension payment of two and one-half (2 1/2) percent per year of service * * *. [Round-up
Rule:] Any year in which a member completes over six (6) months of service will be credited
with a complete year of credited service.”
6
  The pertinent language in the 2000 MOA states the following: “the parties agree that the
language contained in Section 24 of the expired [CBA] covering fiscal years 1994-1997, read in
conjunction with the statutory and ordinance changes, comprise the total agreement of the parties
regarding retirement benefits presently enjoyed by members * * *.”
7
 The relevant portion of the Cranston City Ordinance, § 24-23 states:
       “Any officer or member of the permanent police department who has been in
       active service * * * may retire pursuant to this section upon his or her written
       application to either the Cranston City Council if said member is a member of the
       Police Pension Fund of the City of Cranston * * * or to the State of Rhode Island
       Retirement Board if said member is a member of the State of Rhode Island’s
       Optional Twenty (20) Year On Service Allowance R.I.G.L. 45-21.2-22, as
       modified, and hereafter defined in section B and C.
               “***
               “B. * * * 2. * * * c. Officers or members enrolled in the State of Rhode
       Island Pension plan will accrue two and one-half (2½%) percent per credited year
       of service up to a maximum of seventy-five (75%) percent pension payment for
       thirty (30) credited years of service. [Round-up Rule:] A credited year of service
       will be any year of service with over six (6) months completed.”
The ordinance was enacted in 1996.
8
  The City of Cranston employees’ pension rights under MERS are governed by title 45 of the
General Laws. Specifically, § 45-21.2-5(8) states:
                “Any member of the Cranston police department hired after July 1, 1995,
        or any member of the Cranston police department with five (5) years or less of
        service effective July 1, 1995, may retire pursuant to this subdivision upon written
        application to the board * * * provided, that the member at the specified time for
        retirement has earned a service retirement allowance of fifty percent (50%) of
        final compensation for at least twenty (20) years service * * *.”
This provision was enacted in 1996. P.L. 1996, ch. 374, § 1. Also, § 45-21.2-22(1) states
that “[a]ny member may retire pursuant to this section upon his or her written application
to the board stating * * * [he or she] has completed at least twenty (20) years of total
service * * *.”
                                                 -4-
statutes remain applicable” and those provisions clearly and explicitly provide that “eligibility

for a state- administered pension under MERS requires a full 20 years of service.” Therefore, the

city asserted that it was correct in notifying Officer Heaton that she was not eligible to retire and

qualify for a pension with less than twenty years of service.

       The arbitrator issued a written decision. First, he conducted a contractual analysis into

whether the city had violated the CBA when it concluded that Officer Heaton could not reap the

benefit of the round-up rule and receive her pension after completing nineteen years, six months,

and one day of service. The arbitrator determined that, when the union and the city reached their

agreement to transition employees into MERS, “they explicitly agreed that the pension rights of

unit members would have three sources[,]” the CBA, city ordinances, and state statutes.

Therefore, the arbitrator found that, “[e]ven though the [round-up rule] benefit was omitted from

the [statute], the City remains contractually obligated to provide that benefit to unit members,”

pursuant to the CBA, “as well as the broad language of the [MOA],” which the arbitrator

declared was incorporated by reference into the CBA.

       Next, the arbitrator conducted a statutory analysis. The arbitrator noted that, although it

was with “trepidation” that he “enter[ed] the world of statutory interpretation[,]” he nonetheless

proceeded to conduct his own analysis into whether the contractual obligations of the city

violated any state law. According to the arbitrator, because the round-up rule “may be provided

by ERSRI via special legislation, there appears to be no reason why it may not be provided by a

municipality, such as [the city], on the basis of an independent contractual commitment.” The

arbitrator determined that




                                                -5-
               “[t]he City’s arrangements with ERSRI are based upon the
               Cranston special legislation, rather than a private contract.
               However, due to the omission of one of the agreed-upon benefits
               from the legislation (the ‘round-up’ rule), the City stands as a self-
               insurer as to that benefit.”

The arbitrator declared that the city “must either provide the benefit, on its own, or, it may

endeavor to secure an amendment of the special legislation to include that benefit.”           The

arbitrator concluded that the round-up rule did not directly conflict with § 45-21.2-22—which

allows for retirement only after a member “has completed at least twenty (20) years of total

service”—because he was “unable to see how any state pension statute is violated by requiring

the City to honor this portion of its agreement with the Union,” concluding, therefore, that the

city “violated the ‘round-up’ rule of the contract when it declined to credit [Officer Heaton] with

a full additional year of service on or about February 21, 2010 * * *.”

       The arbitrator also declared that there was no remedy available to the grievant because

she in fact completed a full twenty years of service before she retired. He noted that, because

Officer Heaton was not “certain of the outcome of her grievance * * * [and] work[ed] the extra

six months or so[,] * * * she will have to be content with knowing that ‘she was right’ and/or that

she made it easier for the next generation of similarly-situated employees to retire under the

‘round-up’ rule.” Specifically, the arbitrator stated that Officer Heaton “will have to be content

with the ‘declaration of rights’ provided in the foregoing portions of this opinion.” In essence,

because there never was a remedy available to the grievant in this case, the arbitrator transmuted

the arbitration award into a declaratory judgment.

       On September 18, 2012, the city filed a motion to vacate the arbitration award in Superior

Court, asserting that the arbitrator had exceeded his authority. On February 14, 2013, the union




                                               -6-
responded and objected to the city’s motion. 9 After a hearing before the Superior Court, the trial

justice, in a written decision, concluded that the award was irrational and that the arbitrator

exceeded his authority when he fashioned an award on a dispute that was not arbitrable.

Accordingly, the trial justice granted the city’s motion to vacate. The union appeals.

                                         Issues on Appeal

       Before this Court, the union assigns error to the trial justice’s conclusion on the following

grounds: (1) the trial justice erred because there is no direct conflict between the MERS statute

and the city’s CBA; (2) the trial justice improperly substituted his judgment for that of the

arbitrator; and (3) the trial justice misinterpreted the remedy given in the arbitration decision. In

response, the city contends that the trial justice did not err and that his decision must be affirmed

because: (1) the arbitrator exceeded his authority in deciding an issue not submitted to him;

(2) the arbitrator exceeded his authority by “effectively adding terms to the parties’ CBA to

remedy the issue that he improperly decided”; and (3) the arbitrator rendered an illegal award.

                                       Standard of Review

       “Generally, ‘[a]bsent a manifest disregard of a contractual provision or a completely

irrational result,’ the award of an arbitrator will be upheld.” State (Department of

Administration) v. Rhode Island Council 94, A.F.S.C.M.E., AFL-CIO, Local 2409, 925 A.2d

939, 944 (R.I. 2007) (quoting Providence Teachers Union v. Providence School Board, 725 A.2d

282, 283 (R.I. 1999)). “Otherwise, ‘[t]he court has no authority to vacate the arbitrator’s award

absent a manifest disregard of a contractual provision, a completely irrational result, a decision

that is contrary to public policy, or an award that determined a matter that was not arbitrable in



9
 In the union’s memorandum in support of its objection to the city’s motion to vacate, the union
asked the court, in the last sentence of the memorandum, to uphold and confirm the arbitration
award; however, the union did not file a motion to confirm the arbitration award.
                                                -7-
the first place.’” State Department of Corrections v. Rhode Island Brotherhood of Correctional

Officers, 64 A.3d 734, 739 (R.I. 2013) (quoting Cumberland Teachers Association v.

Cumberland School Committee, 45 A.3d 1188, 1192 (R.I. 2012)).

       This Court has stated that “[o]ne sure way for an arbitrator to exceed his or her powers is

to arbitrate a dispute that is not arbitrable in the first place.” State v. Rhode Island Alliance of

Social Services Employees, Local 580, SEIU, 747 A.2d 465, 468 (R.I. 2000) (citing Rhode

Island Brotherhood of Correctional Officers v. State Department of Corrections, 707 A.2d 1229,

1234 (R.I. 1998)). Clearly, “[w]hether a dispute is arbitrable is a question of law that this Court

reviews de novo.” Torrado Architects v. Rhode Island Department of Human Services, 102 A.3d

655, 657 (R.I. 2014) (quoting Weeks v. 735 Putnam Pike Operations, LLC, 85 A.3d 1147, 1151

(R.I. 2014)).   “Our heightened level of review in [arbitrability] cases is predicated on the

possibility that an arbitrator might be called upon to consider and to interpret a CBA in such a

way that it would alter existing statutory policies or override other supervening state law

governing the public-employment sector.” Rhode Island Brotherhood of Correctional Officers,

707 A.2d at 1234. If that occurs, the award must be vacated.

                                            Discussion

                                            Mootness

       Although neither party raises the issue, we first must address the threshold question of

justiciability. This Court recognizes “the need, apart from certain exceptional circumstances, to

confine judicial review only to those cases that present a ripe case or controversy.” City of

Cranston v. Rhode Island Laborers’ District Council, Local 1033, 960 A.2d 529, 533 (R.I. 2008)

(citing State v. Lead Industries Association, Inc., 898 A.2d 1234, 1238 (R.I. 2006)). “If this

Court’s judgment would fail to have a practical effect on the existing controversy, the question is



                                               -8-
moot, and we will not render an opinion on the matter.” Id. (citing Morris v. D’Amario, 416

A.2d 137, 139 (R.I. 1980)). However, one “exception to the mootness doctrine exists for those

cases that are ‘of extreme public importance, which [are] capable of repetition but which [evade]

review.’” Id. (quoting Arnold v. Lebel, 941 A.2d 813, 819 (R.I. 2007)).

       When this case was submitted to arbitration, a live case or controversy existed between

the parties because Officer Heaton had not yet decided to complete her full twenty years of

service. However, while the grievance proceeded to arbitration, Officer Heaton elected to work

the full twenty years, and, because she had retired, the arbitrator determined that there was no

remedy available to her. Although no remedy was available in this case, we nonetheless are

satisfied that in the context of this case, the dispute warrants our review. It is obvious that there

are other city employees who are members of MERS so that the viability of the round-up rule in

the face of a similar factual scenario is capable of repetition, yet may evade review, simply based

on the passage of time. Accordingly, we shall proceed to decide this controversy.

                                     The Arbitration Award

       We note at the outset that this Court has grave reservations regarding whether this dispute

was arbitrable in the first instance. However, we need not address that issue because, in any

event, it is clear that the arbitrator exceeded his authority by attempting to enforce a CBA

provision in direct contravention of state law. This Court has declared that “a valid employment

requirement prescribed by state law * * * is not a proper subject for arbitration.” Rhode Island

Alliance of Social Services Employees, Local 580, SEIU, 747 A.2d at 468 (quoting Town of

West Warwick v. Local 2045, Council 94, 714 A.2d 611, 612 (R.I. 1998) (mem.)). “[A]n

arbitrator cannot resolve a labor dispute by issuing a ruling that would conflict with or

compromise the statutory authority or legal obligations of a department of state government.” Id.



                                                -9-
(citing State, Department of Mental Health, Retardation, and Hospitals v. Rhode Island Council

94 AFSCME, AFL-CIO, 692 A.2d 318, 321-22 (R.I. 1997)). This Court has also noted that

“statutory obligations cannot be bargained away via contrary provisions in a CBA, nor can they

be compromised by the past or present practices of the parties. And they certainly cannot be

negated by an arbitrator who purports to do so through the medium of ‘contract interpretation.’”

Id. at 469 (emphasis added). An arbitration award must be vacated when it contravenes state law

“because, in terms of priority, ‘applicable state * * * law trumps contrary contract provisions,

contrary practices of the parties, and contrary arbitration awards.’” Woonsocket Teachers’ Guild,

Local 951, AFT v. Woonsocket School Committee, 770 A.2d 834, 838 (R.I. 2001) (quoting

Rhode Island Alliance of Social Services Employees, Local 580, SEIU, 747 A.2d at 469).

Accordingly, arbitration awards that contravene state law “are unenforceable because the

arbitrator has no authority to make them.” Id. at 839 (citing Rhode Island Alliance of Social

Services Employees, Local 580, SEIU, 747 A.2d at 469).

       In the case before us, the trial justice determined that “there is a direct conflict between

the round-up rule and state law.” He noted that “[a]rbitration awards that contravene state law,

or enforce CBA provisions in contravention of state law, are in excess of an arbitrator’s authority

because the award reaches a determination on an issue that is, in fact, not arbitrable.” See Rhode

Island Brotherhood of Correctional Officers, 707 A.2d at 1235 (stating that “governmental

employers may not bargain away authority that has already been delegated to management or to

other governmental agents by state law”). The trial justice correctly observed that “[t]he

reasoning behind this rule is that ‘in a CBA, governmental employers may not bargain away

authority that has already been delegated to management or to other governmental agents by

state law or other paramount public policy.’” The trial justice found that there was “a direct



                                              - 10 -
conflict between the round-up rule and state law” because the authority to determine what

constitutes a year of service is statutorily assigned to a state agency. He held “that the round-up

rule in the CBAs contravenes state law and, consequently, the arbitrator’s decision to the

contrary was patently irrational and exceeded his authority.” The trial justice found that the

round-up rule:

                 “specifically provides that, for the purposes of determining
                 credited service for a pension, any year in which more than six
                 months have been served will be considered a complete year of
                 service. However, § 45-21-14 specifically provides ‘[t]he
                 retirement board fixes and determines, by appropriate rules and
                 regulations, how much service in any year is equivalent to a year
                 of service.’ (Emphasis added.)”

Significantly, the trial justice held that “[t]he City and the Union cannot dictate what amount of

time served in a year will be credited as a year when that duty is given to the retirement board.

Allowing anyone but the retirement board to make such a determination would be in direct

conflict with § 45-21-14.” The trial justice also held that “[i]n addition to contravening the

[s]tate’s right to determine how much service in a year will be deemed a year of service, the

round-up rule, and the [a]ward enforcing it, further contravene state law because they are in

direct conflict with §§ 45-21.2-22 * * * (1) and 45-21.2- 5* * * (8).” Specifically, he stated:

                 “Section 45-21.2-22 * * * (1) allows local legislative bodies of
                 cities and towns to permit the retirement of a member of MERS,
                 provided that the member has completed at least twenty years of
                 total service. The special legislation passed by the General
                 Assembly to incorporate Cranston police officers into MERS, as
                 codified in § 45-21.2-5, also states that any member of the
                 Cranston Police Department may retire under MERS, provided he
                 or she has earned a service retirement allowance for twenty years
                 of service. However, the round-up rule would allow retirement at
                 only nineteen years, six months, and one day. This is clearly in
                 direct conflict with the twenty years required by statute.”

       Additionally, the trial justice held that “the arbitrator’s comparison to the City contracting



                                               - 11 -
with a private company to provide pension benefits is off base” because “MERS is governed by

state statute” and “state statutes preempt ordinances and contracts[,]” and, therefore, “the

arbitrator exceeded his authority by issuing an irrational award, in contravention of state law.”

See Pawtucket School Committee v. Pawtucket Teachers Alliance, 610 A.2d 1104, 1106 (R.I.

1992). In Pawtucket School Committee, a union sought to arbitrate whether a school committee

violated a collective-bargaining agreement when, after a full hearing, the school committee voted

to change a student’s biology grade. Id. at 1105. We held that “[t]he union’s claim of right under

the collective-bargaining agreement to seek, by arbitration, relief from the school committee’s

decision to change the student’s grade directly conflicts with a statutorily created right” because

“[u]nder [G.L. 1956] § 16-39-2 the commissioner, not an arbitrator, has the power to provide

relief from the school committee’s decision to change the student’s grade.” Pawtucket School

Committee, 610 A.2d at 1107.         Further, we also have declared that “labor disputes and

grievances that seek to modify applicable state law are not subject to arbitration because the

arbitrator has no power to do so even if the parties to a CBA have [allegedly] agreed to such a

modification * * *.” Rhode Island Alliance of Social Services Employees, Local 580, SEIU, 747

A.2d at 469.

       Although we have recognized that cities and towns may enter into contracts designed to

give greater benefits than state law provides, that authority is not without limitation. See Chester

v. aRusso, 667 A.2d 519, 522 (R.I. 1995) (stating that the Court does not “prohibit parties from

entering into a legally enforceable contract that provides greater benefits than are set out in the

relevant statute”). Cities and towns may not contract to provide benefits that conflict with state

law or seek to usurp authority that is vested in a state agency.

       Before this Court, the union asserts that the dispute is arbitrable because, it contends,



                                                - 12 -
there is no direct conflict between the MERS statute and the CBA, MOA, and Cranston City

Ordinance. The union asserts that, “given that the statute concerning computation of a year of

service does not contain a term that prohibits or is inconsistent with the round-up rule, it

certainly cannot be a source of a ‘direct conflict’ * * *.” The union also argues that the trial

justice improperly confused the concepts of “work” and “service credit,” asserting that “there is

nothing within the retirement system that indicates that a year of service always means a full year

of actual worked performed * * *.” According to the union, “the round-up rule cannot be

inconsistent with MERS if the rule itself is permitted for other participants.” This argument

misses the mark. We are not confronted with a statutory prohibition, but rather a statutory

requirement of twenty years of service and an allocation of authority to a state agency to

determine what constitutes a year of service. 10

       The dispute before the Court centers on § 45-21.2-22, under which an employee in

MERS will be eligible for a pension after completing twenty years of service. The round-up

rule, cited in the CBA, MOA, and Cranston City Ordinance purports to define twenty years of

service as anything more than nineteen years, six months and one day and provides that an

employee is eligible for a pension after completing less than twenty years, in direct contravention

of the statute. In 1995, Officer Heaton made the decision to opt into MERS. Section 45-21.2-

5(8) was enacted in 1996 and did not provide for the round-up rule for purposes of calculating

retirement eligibility. Neither the city nor the union had any authority to adopt a contract

provision, an MOA, or an ordinance that was in conflict with state law. See Pawtucket School

Committee, 610 A.2d at 1106 (noting that state statutes preempt ordinances and contracts).


10
  General Laws 1956 § 45-21-14(a) states that “[t]he retirement board fixes and determines, by
appropriate rules and regulations, how much service in any year is equivalent to a year of service
* * *.”

                                               - 13 -
          Finally, we recognize that the General Assembly has enacted other legislation that

included the round-up rule in limited circumstances. 11 We are of the opinion that, by adopting

the round-up rule for some, but not all, members of the retirement system, the General Assembly

elected to define a year of service for certain retirees and not for anyone in MERS; that authority

remains with the retirement board. See G.L. 1956 § 45-21-14. The city is not a self-insurer for

this computation. Therefore, the decision of the arbitrator that a MERS member can utilize

provisions in the CBA that contradict state law was improper and exceeded his authority and

properly was vacated.

          Accordingly, we are of the opinion that the trial justice’s decision was correct, and we

affirm it.

                                             Conclusion

          For the reasons set forth in this opinion, the judgment of the Superior Court is affirmed.

The papers may be remanded to the Superior Court.




11
     Sections 45-21-14.1 (repealed by P.L. 2011, ch. 349, § 1 effective July 13, 2011); 45-21-17.1.
                                                - 14 -
                           RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                                Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:       City of Cranston v. International Brotherhood of Police Officers,
                     Local 301.

CASE NO:             No. 2014-15-Appeal.
                     (PM 12-4837)

COURT:               Supreme Court

DATE OPINION FILED: May 29, 2015

JUSTICES:            Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:          Associate Justice Maureen McKenna Goldberg

SOURCE OF APPEAL:    Providence County Superior Court

JUDGE FROM LOWER COURT:

                     Associate Justice Bennett R. Gallo

ATTORNEYS ON APPEAL:

                     For Plaintiff: Vincent F. Ragosta, Jr., Esq.

                     For Defendant: Carly B. Iafrate, Esq.